Citation Nr: 1018216	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected carpal tunnel syndrome of 
the right wrist.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected carpal tunnel syndrome of 
the left wrist.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee disability.

4.  Entitlement to an initial disability rating in excess of 
20 percent for a service-connected cervical spine disability.  

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a November 2009 hearing, and a transcript of 
this hearing is of record.  

After this case had been certified for appeal, the Veteran 
submitted additional evidence.  He waived RO review in a 
November 2009 statement.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral carpal tunnel syndrome is 
characterized by moderate incomplete paralysis of the median 
nerve bilaterally as demonstrated by pain, limitation of 
motion, numbness, and trembling.  

2.  The Veteran's right knee disability does not result in 
moderate recurrent subluxation or lateral instability, and 
range of motion is no worse than 0 degrees of flexion to 110 
degrees of flexion.

3.  The Veteran does not have forward flexion of the cervical 
spine of 15 degrees or less, favorable ankylosis of the 
entire cervical spine, chronic neurologic manifestations of 
intervertebral disc syndrome (IVDS), or incapacitating 
episodes of IVDS having a total duration of at least 4 weeks 
during any 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 30 
percent for carpal tunnel syndrome of the right wrist have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.123-4.124a, 
Diagnostic Code 8515 (2009).

2.  The criteria for entitlement to a disability rating of 20 
percent for carpal tunnel syndrome of the left wrist have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.123-4.124a, 
Diagnostic Code 8515 (2009).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for a right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5256-5263 (2009).

4.  The criteria for a disability rating in excess of 20 
percent for the Veteran's service-connected cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, limitation of motion and instability of the 
knee are two separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).  See 
also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, 
the Court has held that held that in cases where the record 
reflects that the appellant has multiple problems due to 
service-connected disability, it is possible for an appellant 
to have "separate and distinct manifestations", permitting 
separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

Carpal Tunnel Syndrome

The Veteran was granted entitlement to service connection for 
carpal tunnel syndrome of the left and right wrists in a 
January 2007 rating decision, effective August 2006, and 
assigned an initial 10 percent disability rating under 
Diagnostic Code 8515, which rates complete and incomplete 
paralysis of the median nerve.

Under Diagnostic Code 8515, where there is complete paralysis 
of the median nerve with the hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the place of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle finders remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb; at right angles to 
palm; weakened wrist; flexion; and pain with trophic 
disturbances, a 70 percent rating for the dominant hand and a 
60 percent rating for the non-dominant hand is warranted.  
Incomplete, severe paralysis warrants assignment of a 50 
percent rating for the dominant hand and a 40 percent rating 
for the non-dominant hand; incomplete, moderate paralysis 
warrants a 30 percent rating for the dominant hand and 20 
percent for the non-dominant hand; and incomplete mild 
paralysis warrants a 10 percent rating for either hand.

In a June 2006 statement, the Veteran complained of 
increasing pain, tingling, numbness, and loss of strength in 
both wrists.  

In November 2006, the Veteran was afforded a VA examination.  
The Veteran reported a history of bilateral carpal tunnel 
syndrome with past surgery on both wrists.  He described 
current symptoms of constant tingling, numbness, and weakness 
which resulted in difficulty performing work tasks and 
trouble sleeping, driving, and working on the computer.  On 
examination, the Veteran had decreased and painful range of 
motion with pain, fatigue, weakness after repetitive use.  
Tinel's sign was present bilaterally and the Veteran had 
positive Phalen's test bilaterally.  Motor function, sensory 
function, and reflexes in the upper extremities were within 
normal limits.  The Veteran was diagnosed with bilateral 
carpal tunnel syndrome.  

In February 2007, the Veteran submitted a letter from his 
primary care physician, Dr. R.M. and his physician's 
assistant, H.K., who stated that the Veteran's bilateral 
carpal tunnel syndrome resulted in limited range of motion as 
well as decreased grip strength and varied sensation.  They 
opined that the Veteran's disability would be more 
appropriately rated a minimum of 30 percent disabling.  

In November 2008, the Veteran was afforded another VA 
examination.  The Veteran continued to complain of pain, 
tingling, numbness, and weakness which limit his ability to 
perform daily functions, including the ability to hold tools.  
He also described persistent pain while driving or operating 
machinery.  The Veteran had diminished range of motion in 
both wrists which according to the examiner was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner reported that the 
Veteran could tie shoelaces, fasten buttons, and pick up a 
piece of paper without difficulty.  Motor function and 
reflexes in the upper extremities were within normal limits, 
but sensory function was abnormal with diminished sensation 
in the right fifth finger.  The Veteran had normal hand 
strength.  Tinel's sign was present bilaterally and Phalen's 
test was positive bilaterally.  The Veteran was diagnosed 
with bilateral carpal tunnel syndrome.  The examiner noted 
that the Veteran's usual occupation is as an engine mechanic 
and that he was limited by hand pain.

At his November 2009 hearing, the Veteran testified that his 
fingers were going numb due to his bilateral carpal tunnel 
syndrome.  He also testified that he had had surgery on both 
hands to correct de Quervain's syndrome and submitted copies 
of his medical records related to these surgeries.  The 
undersigned Veterans Law Judge observed that the Veteran's 
wrists were shaking during the hearing.  

The Board notes that it is unclear from the medical evidence 
of record which of the Veteran's symptoms reported above are 
the result of his carpal tunnel syndrome and which are the 
result of his de Quervains syndrome as it appears that both 
disabilities would affect the Veteran's hands and wrist.  It 
is also unclear as to whether these disabilities are related.  
In Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), the Court held VA is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Accordingly, for purposes 
of determining the severity of the Veteran's bilateral carpal 
tunnel syndrome, the Board will assume that all of the 
Veteran's reported symptoms are the result of his service-
connected carpal tunnel syndrome.  

The Board finds that based on the Veteran's symptoms of pain, 
tingling, numbness, weakness, visible wrist shaking, and 
decreased range of motion, the Veteran's bilateral carpal 
tunnel syndrome is more appropriately rated as moderate, 
rather than mild, incomplete paralysis of the median nerve 
bilaterally.  The Board has considered whether a higher 
evaluation of severe incomplete paralysis is warranted, but 
on examination the Veteran's motor function, reflexes, hand 
strength, and sensation were intact except for sensation in 
the right fifth finger.  The Veteran had good dexterity in 
his hands and fingers as evidenced by his ability to tie 
shoelaces, fasten buttons, and pick up a piece of paper 
without difficulty.  

The Board has also considered whether a higher rating could 
be granted based on limitation of motion of the wrist, but 
even if the Veteran had dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm, which the 
Veteran does not, a disability rating in excess of 10 percent 
could not be awarded under current regulations.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

In so deciding, the Board has described the Veteran's 
description of bilateral wrist symptoms to be credible.  As 
indicated above, the Board observed during the hearing that 
the Veteran's wrists were shaking involuntarily.  This 
evidence has been used to support the higher ratings awarded.  
Regarding the overall severity of his disability, as 
manifested orthopedically and neurologically, the Board 
places greater probative value to the findings of the VA 
examiners, who have greater expertise in evaluating such 
matters, in determining that higher ratings are not 
warranted.  The preponderance of the persuasive lay and 
medical evidence is against any further compensation for any 
time during the appeal period.  38 U.S.C.A. § 5107(b). 

Right Knee Disability

The Veteran was granted entitlement to service connection for 
status post right knee surgery for repair of the medial 
meniscus in a January 2007 rating decision, effective August 
2006, and assigned an initial 10 percent disability rating 
under Diagnostic Code 5257.  

Under Diagnostic Code 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the recurrent 
subluxation or lateral instability is "slight," a 20 
percent evaluation will be assigned where the subluxation or 
lateral instability is "moderate," and a 30 percent 
evaluation will be assigned where the subluxation or lateral 
instability is "severe."  38 C.F.R. § 4.71.  

In November 2006, the Veteran was afforded a VA examination.  
The Veteran reported a past injury to the right knee with a 
prior surgery to repair the medial meniscus.  He described 
symptoms of weakness when performing physical activity, joint 
stiffness, swelling, and lack of endurance.  He also 
complained of constant pain.  He reported difficulty 
standing, squatting, twisting, using stairs, and performing 
work duties due to his right knee disability.  

On examination, the right knee showed no sign of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement, or guarding.  It did show crepitus.  Range of 
motion was from 0 degrees extension to 110 out of 140 degrees 
flexion, with pain at 110 degrees.  Range of motion was 
additionally limited following repetitive use by pain, 
fatigue, weakness, and lack of endurance.  This additionally 
limited joint function 0 degrees.  Stability testing of the 
anterior and posterior cruciate ligaments and the medial and 
lateral collateral ligaments was within normal limits.  The 
medial and lateral meniscus test was within normal limits.  
X-ray findings of the right knee were within normal limits.  
The Veteran was diagnosed with status post right knee surgery 
for repair of the medial meniscus with residuals of decreased 
and painful range of motion.  

In February 2007, the Veteran submitted a letter from his 
primary care physician, Dr. R.M. and his physician's 
assistant, H.K., who stated that the Veteran's right knee 
disability caused pain with end range movements, weight 
bearing, and kneeling.  They opined that the Veteran would be 
more appropriately rated as 30 percent disabling.  It appears 
from the letter that they reviewed the Veteran's January 2007 
rating decision and thus had some familiarity with the rating 
criteria, but they do not specifically discuss this rating 
criteria or why the Veteran should be afforded a higher 
rating under VA regulations.

In November 2008, the Veteran was afforded another VA 
examination.  The Veteran complained of pain, weakness, 
stiffness, swelling, giving way, lack of endurance, and 
locking.  He reported that he was unable to perform heavy 
lifting, kneeling, or squatting without pain or fear of his 
knee giving way.  

On examination, the right knee showed no sign of edema, 
effusion, weakness, tenderness, redness, heat, subluxation, 
guarding, locking pain, genu recurvatum, or crepitus.  The 
Veteran had range of motion from 0 to 140 degrees with no 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  Stability tests of the anterior and 
posterior cruciate ligaments and of the medial and lateral 
collateral ligaments were within normal limits.  The medial 
and lateral meniscus test was within normal limits.  An x-ray 
of the right knee showed degenerative changes.  The Veteran 
was diagnosed with status post right knee surgery for medial 
meniscus with degenerative joint disease.  

At his November 2009 hearing, the Veteran reported pain and 
difficulty squatting due to his right knee disability, as 
well as occasional swelling of the right knee.  

Based on the above evidence, a higher disability rating is 
not warranted under Diagnostic Code 5257.  While the Veteran 
has complained of pain, weakness, stiffness, swelling, giving 
way, lack of endurance, and locking of the right knee, on 
examination, the right knee has demonstrated no signs of 
edema, effusion, weakness, tenderness, redness, heat, 
subluxation, guarding, locking pain, genu recurvatum, or 
crepitus.  There is no evidence of instability on objective 
testing.  

Additionally, there is no support for a rating in excess of 
10 percent for the Veteran's right knee disability based on 
limitation of motion.  Normal range of motion of the knee is 
to zero degrees extension and to 140 degrees flexion.  See 
38 C.F.R. § 4.71a, Plate II.

To warrant even a 10 percent rating under Diagnostic Codes 
5260-5261, the Veteran must have flexion limited to 45 
degrees or extension limited to 10 degrees.  To warrant a 20 
percent rating, the Veteran must have flexion limited to 30 
degrees or extension limited to 15 degrees.  The Veteran's 
reported range of motion on both VA examinations is not 
sufficient to warrant a higher rating under either Diagnostic 
Code 5260 or 5261, as the Veteran's range of motion is no 
worse than 0 degrees of extension and 110 degrees of flexion.  

The Veteran's X-ray examination in November 2008 was 
interpreted as showing degenerative changes.  Thus, a 
separate rating is potentially applicable under Diagnostic 
Code 5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate DC's for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate DC's, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC.  

However the Veteran's motion loss in either flexion or 
extension has not met the minimum criteria for a 
noncompensable rating under Diagnostic Codes 5260 and/or 
5261.  The November 2008 VA examination showed no motion loss 
and the November 2006 VA examination demonstrated 110 degrees 
of flexion and full extension.  A noncompensable disability 
rating under Diagnostic Code 5260 requires flexion limited to 
60 degrees while a noncompensable rating under Diagnostic 
Code 5261 requires extension limited to 5 degrees.  As such, 
a separate rating for arthritis with limitation of motion is 
not warranted.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 
9-98 (Aug. 14, 1998).

The Board acknowledges the Veteran's report of right knee 
pain, weakness, stiffness, swelling and lack of endurance 
exacerbated with use.  However, the examiners in November 
2006 and November 2008 found no additional limitation of 
motion as a result of his pain, fatigue and weakness on use.  
The Board assigns greater probative value to the findings of 
these physicians, who have used more accurate goniometer 
measuring, than the Veteran's description of limitations that 
do not describe motion loss meeting the compensable or 
noncompensable measurements of Diagnostic Codes 5260 and/or 
5261.  Thus, the Board finds that the Veteran's right knee 
did not meet the criteria for even noncompensable limitation 
of motion for either knee under DC's 5260 and 5261, even 
after considering functional loss due to pain and weakness 
after repeated use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  

While the Veteran's doctor, Dr. R.M., has opined that the 
Veteran should be afforded a 30 percent disability rating, he 
has not presented any evidence to support his opinion, such 
as objective evidence of subluxation or instability or any 
actual measurements of motion loss of the right knee.  

The Board has also considered whether any other alternate 
diagnostic codes enable an increased rating for the Veteran's 
right knee disability.  In this regard, as the evidence fails 
to establish ankylosis, DC 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the tibia or fibula, a higher rating is not possible under DC 
5262.  Finally, as there is no showing of genu recurvatum, DC 
5263 is inapplicable.  

Accordingly, based on all the above evidence, a disability 
rating in excess of 10 percent for the Veteran's service 
connection right knee disability is not warranted under any 
diagnostic code for any time during the appeal period.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Cervical Spine Disability

The Veteran was granted entitlement to service connection for 
a status post cervical spine surgery for fusion in a January 
2007 rating decision, effective August 2006, and assigned an 
initial 20 percent disability rating under Diagnostic Code 
5421, which rates spinal fusion.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Diagnostic Codes 5235 to 
5243 unless the disability rated under Diagnostic Code 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the 
thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss 
of 50 percent or more of the height;

2)  20 percent - Forward flexion of the 
thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, 
the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of 
the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the 
cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine;

4)  40 percent -- Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of 
the thoracolumbar spine is 30 degrees or less; 
or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the 
entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the 
entire spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (2):  (See also Plate V.)  

IVDS (preoperatively or postoperatively) will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  The maximum 60 percent 
rating contemplates incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Id. at Note 1.

In a June 2006 statement, the Veteran testified that his 
cervical spine disability causes pain, limitation of motion, 
and limitations on his employment and daily activities.  The 
Veteran also submitted statements from family, friends, co-
workers, and supervisors that he suffers from severe, often 
incapacitating neck pain that prevents him from working and 
participating in family outings or other social and 
recreational activities.  

The Veteran's private clinical records reflect that the 
Veteran's October 2006 report of increasing neck pain, which 
had been 90% improved following a fusion in 2001.  

In November 2006, the Veteran was afforded a VA examination.  
The Veteran complained of stiffness, weakness, and severe 
pain secondary to his cervical spine disability.  He 
described incapacitating episodes "various" times per year 
that last for "many" days.  Over the past years he 
described "numerous" incapacitating episodes which lasted 
for "several" days at a time.  He reported that his 
treating physicians recommended bed rest.  He also reported 
that due to his cervical spine disability, he has difficulty 
performing activities of daily living, duties at work, or any 
type of physical activity.  

On examination, there was no evidence of radiating pain on 
movement, muscle spasm, tenderness, or ankylosis of the 
cervical spine.  The Veteran had normal head posture with 
symmetry in appearance.  There was symmetry in normal spinal 
motion with normal curvature of the spine.  The Veteran had 
forward flexion of 0 to 20 out of 45 degrees, with pain at 20 
degrees; extension of 0 to 20 out of 45 degrees, with pain at 
20 degrees; right and left lateral flexion of 0 to 20 out of 
45 degrees with pain at 20 degrees; right rotation of 0 to 30 
out of 80 degrees, with pain at 30 degrees; and left rotation 
of 0 to 40 out of 80 degrees, with pain at 40 degrees.  Joint 
function was additionally limited due to pain, fatigue, and 
weakness after repetitive use by 0 degrees.  There was no 
sign of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  X-ray examination showed 
postsurgical changes of disc space fusion and anterior plate 
stabilization of C5-6 with incomplete fusion of disc space.  
There was no evidence of foraminal stenosis.  

In February 2007, the Veteran submitted a letter from his 
primary care physician, Dr. R.M. and his physician's 
assistant, H.K., who stated that the Veteran's cervical spine 
surgery resulted in limited range of motion and chronic pain 
in his cervical spine with a fair to poor prognosis.  They 
opined that the Veteran should be awarded at least a 30 
percent disability rating for his cervical spine disability.  
It appears from the letter that they reviewed the Veteran's 
January 2007 rating decision and thus had some familiarity 
with the rating criteria, but they do not specifically 
discuss this rating criteria or why the Veteran should be 
afforded a higher rating under VA regulations.

In November 2008, the Veteran was afforded a second VA 
examination.  The Veteran continued to report pain, 
stiffness, and limited mobility secondary to his cervical 
spine disability.  The Veteran complained of trouble sleeping 
and an inability to hold a job due to pain and the medication 
taken for pain.  He also described impairment to his personal 
life and relationships and difficulty driving a vehicle for 
any length of time.  

The Veteran had normal head position normal curves of the 
spine, and symmetrical appearance and symmetrical motion.  On 
examination, there was no evidence of radiating pain on 
movement, muscle spasm, ankylosis of the cervical spine, or 
cervical intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  There was cervical 
tenderness.  The Veteran had forward flexion of 0 to 30 out 
of 45 degrees with pain at 20 degrees; extension of 0 to 30 
out of 45 degrees; right and left lateral flexion of 0 to 30 
out of 45 degrees; and right and left rotation of 0 to 60 out 
of 80 degrees.  Joint function was additionally limited due 
to pain following repetitive use, but there was no additional 
limitation in degrees.  An x-ray of the cervical spine showed 
surgical fusion of C5-6 and degenerative disc disease of C5-
6.  

A December 2008 VA clinical record noted that the Veteran's 
report of persistent upper neck pain aggravated by movement.  
He denied associated new neurological symptoms of the upper 
extremities (UE).  The Veteran described his pain as 
intractable requiring 8 tablets of Ultram daily.  An x-ray 
examination was described as unremarkable for an acute 
process.  His neck findings were reported as stable in 
October 2009. 

At his November 2009 hearing, the Veteran testified that 
because of his cervical pain and the medication he takes for 
it, he cannot work two to six times per week and that he has 
difficulty sleeping.  

Based on the above evidence, a disability rating in excess of 
20 percent is not warranted.  Even considering additional 
limitation due to pain, weakness, and other factors, the 
Veteran does not have forward flexion of the cervical spine 
of fifteen degrees or less or favorable ankylosis of the 
entire cervical spine.  Thus, a higher disability rating 
cannot be awarded under the General Formula.  

The Veteran has a history of cervical fusion.  As such, a 
higher rating is potentially warranted under Diagnostic Code 
5243.  The Veteran does not report, and the evidence does not 
show, any chronic neurologic manifestations of IVDS since the 
neck surgery in 2001.  As such, a higher rating is not 
warranted for separately rating the chronic orthopedic and 
neurologic manifestations of IVDS.

The Veteran has alleged incapacitating episodes of neck pain 
which is corroborated by lay witness statements.  In November 
2009, the Veteran testified to missing work two to six times 
per week due to neck pain.  He has also described 'numerous" 
incapacitating episodes of neck pain lasting "several" days 
at a time.

However, the Board is bound to apply the criteria of 
Diagnostic Code 5243 as written, which defines a period of 
acute signs and symptoms of IVDS as requiring bed rest 
prescribed by a physician and treatment by a physician.  As 
such, the Board finds that the Veteran is not shown to have 
had incapacitating episodes of IVDS of a total duration of at 
least 4 weeks during any 12 month period, as defined by VA 
regulation.  Accordingly, a higher rating cannot be provided 
based upon the frequency and duration of incapacitating 
episodes of IVDS.

The Board has considered that opinion of Dr. R.M. that the 
Veteran should be afforded a 30 percent evaluation, but Dr. 
R.M. has not provided any evidence showing that the Veteran 
has forward flexion of the cervical spine of fifteen degrees 
or less, favorable ankylosis of the entire cervical spine, 
chronic neurologic manifestations of IVDS or incapacitating 
episodes of IVDS of a total duration of at least 4 weeks 
during any 12 month period.

Overall, the Board finds the Veteran's descriptions of 
cervical spine pain and exacerbations to be credible.  
Notably, the Veteran has not specifically described exact 
duration of IVDS episodes for any 12 month period, and has 
not provided medical evidence showing IVDS episodes requiring 
bed rest prescribed by a physician and treatment by a 
physician.  He does not report or allege chronic neurologic 
manifestations of IVDS, or describe neck motion limited to 15 
degrees or less.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).




Extraschedular Consideration

The Board has also considered whether the Veteran's 
disabilities warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  
The Veteran describes bilateral wrist pain, weakness and 
dysfunction which has been fully considered in the disability 
ratings assigned.  The Veteran's report of right knee pain 
with functional impairment has been considered under multiple 
diagnostic codes considering motion loss, instability, etc.  
The Veteran's neck pain and exacerbations of disability have 
been considered based upon limitation of motion, and 
alternate criteria for evaluating the chronic orthopedic and 
neurologic manifestations of IVDS as well as incapacitating 
episodes of IVDS.  

The Board further reports that the Veteran has reported 
missing days from work and, more recently, not working.  The 
Board addresses a claim of entitlement to TDIU in the remand 
following this decision.  The Board further notes that his 
disability ratings contemplate loss of working time 
commensurate with the percentage of disability rating 
assigned.  Overall, the Veteran's reported symptoms are 
addressed in the applicable diagnostic criteria and are not 
so exceptional or unusual a disability picture as to render 
impractical application of regular schedular standards.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Here, the Veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's STRs, as well as VA and 
private treatment records.  The Veteran was also afforded VA 
examinations in November 2006 and November 2008 that were 
adequate for rating purposes as they contained all findings 
necessary to decide the claims.  Since the last VA 
examinations performed for each disability, there is no lay 
or medical evidence suggesting an increased severity of 
symptoms to the extent that higher ratings may still be 
possible.  Thus, there is no duty to provide further medical 
examination on the initial rating claims.  See VAOPGCPREC 11-
95 (Apr. 7, 1995).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability rating of 30 percent for service-
connected carpal tunnel syndrome of the right wrist is 
granted.

Entitlement to a disability rating of 20 percent for service-
connected carpal tunnel syndrome of the left wrist is 
granted.  

Entitlement to a disability in excess of 10 percent for a 
service-connected right knee disability is denied.

Entitlement to a disability rating in excess of 20 percent 
for a service-connected cervical spine disability is denied.  


REMAND

At his November 2009 hearing, the Veteran raised a claim for 
a total disability rating based upon individual 
unemployability (TDIU).  

In May 2009, the Court held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities which is part of a pending claim 
for increased compensation benefits.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 
F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to 
TDIU is not a free-standing claim which must be pled with 
specificity).

Thus, the Board deems the recently raised TDIU claim as part 
and parcel of the increased rating claims on appeal.  
However, for administrative purposes, the TDIU aspect of the 
claim has been listed as a separate issue.  The Board must 
remand this matter as it would be fundamentally unfair to the 
Veteran to decide a claim which has not been developed and 
adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding the claim of 
entitlement to TDIU.

2.  Obtain the Veteran's clinical records 
of treatment at the Oklahoma City, VA 
Medical Center (VAMC) since October 2009.

3.  Schedule the Veteran for appropriate 
examination(s) in order to determine 
whether, as a result of service-connected 
disabilities, the Veteran is unable to 
obtain and maintain substantially gainful 
employment.  Following examination and 
review of the claims folder, the examiner 
is requested to provide opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or more) that 
the combination of the Veteran's service-
connected disabilities have rendered him 
unable to obtain and maintain 
substantially gainful employment.

4.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


